Name: Council Regulation (EEC) No 3515/80 of 22 December 1980 opening, allocating and providing for the administration of a Community tariff quota for other woven fabrics of cotton falling within heading No 55.09 of the Common Customs Tariff and originating in Spain (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 370/5 COUNCIL REGULATION (EEC) No 3515/80 of 22 December 1980 opening, allocating and providing for the administration of a Community tariff quota for other woven fabrics of cotton falling within heading No 55.09 of the Common Customs Tariff and originating in Spain ( 1981 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, to the requirements of the Member States calculated by reference to the statistics of imports from Spain over a representative period and also to the economic outlook for the quota period concerned ; Whereas , during the last three years for which statistics are available , the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from Spain of the products concerned : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the European Economic Community con ­ cluded an Agreement with Spain on 29 June 1970 ('); Member States 1977 1978 1979 Benelux 7-5 3-5 13-5 Denmark 0-3 0-8 0-2 Germany 6-7 3-3 0-2 Greece 8-7 9-6 8-0 France 66-6 60-3 64-6 Ireland 2-4 0-3 0-3 Italy 5-4 7-4 4-7 United Kingdom 2-4 14-8 8-5 Whereas under the said Agreement and the Protocol of Adaptation between the Community and Spain consequent on the accession of Greece to the Community, the Community committed itself to opening an annual Community tariff quota of 2 013 tonnes of other woven fabrics of cotton falling within heading No 55.09 of the Common Customs Tariff and originating in Spain ; whereas , the quota duty is equal to 40 % of the Common Customs Tariff duty in respect of the products concerned ; whereas the Community tariff quota contains quota duties of 5-2 , 5-6 , 5-6 and 6% for the products falling within subheadings 55.09 A I, A II , B I and B II respectively ; whereas this Community tariff quota should be opened for 1981 ; Whereas , in view of these factors , of market forecasts for the products in question and in particular of the estimates submitted by certain Member States , initial quota shares may be fixed approximately at the following percentages : Benelux Denmark Germany Greece France Ireland Italy United Kingdom 5-8 0-4 5-8 5-8 66-7 1-4 12-3 1-8 Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the principles mentioned above , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in proportion Whereas in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Member(') OJ No L 182 , 16 . 8 . 1970 , p. 1 . No L 370/6 Official Journal of the European Communities 31 . 12 . 80 a Member State , it is essential that that Member State should return a significant proportion to the reserve, to prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and , the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any of its members , States and the second constituting a reserve to cover at a later date the requirements of those Member States having used up their initial quota shares ; whereas in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under present circumstances be fixed at 69 % of the quota ; Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share , should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Whereas if, at a given date in the quota period , a sub ­ stantial quantity of an initial share remains unused in HAS ADOPTED THIS REGULATION : Article 1 From 1 January until 31 December 1981 , the Common Customs Tariff duties in respect of the products originating in Spain and listed below shall be partially suspended at the levels indicated for each of them within the limits of a global Community tariff quota of 2 013 tonnes : CCT heading No Description Rate of duty( °/o ) 55.09 Other woven fabrics of cotton : A. Containing 85 % or more by weight of cotton I. Of a width of less than 85 cm 5-2 II . Other 5-6 B. Other : I. Of a width of less than 85 cm 5-6 II . Other ' 6 Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . (tonnes) 80 5 80 80 920 20 170 25 Benelux Denmark Germany Greece France Ireland Italy United Kingdom Article 2 1 . A first instalment amounting to 1 380 tonnes of the Community tariff quota referred to in Article 1 , shall be ajlocated among the Member States ; the respective shares , which subject to Article 5 shall be valid until 31 December 1981 , shall be as follows : 2 . The second instalment, of 633 tonnes, shall constitute the reserve . 31 . 12 . 80 Official Journal of the European Communities No L 370/7 of the products in question imported up to 15 September 1981 and charged against the tariff quota and of any quantities of the initial shares returned to the reserve . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or 90 % of that share minus the portion returned to the reserve where Article 5 is applied , has been used up, then to the extent permitted by the amount of the reserve that Member State shall forthwith, by notifying the Commission, draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit . Article 6 The Commission shall keep an account of the shares opened by Member States in accordance with Articles 2 and 3 and shall , as soon as it is notified , inform each Member State of the extent to which the reserve has been used up . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7 ¢ 5 % of its initial share , rounded up where necessary to the next unit . It shall inform the Member States , not later than 5 October 1981 / of the amount in the reserve after quantities have been returned pursuant to Article 5 . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . The Commission shall ensure that any drawing which exhausts the reserve does not exceed the balance available and, to this end, shall notify the amount of that balance to the Member State which makes such last drawing. This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that these might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 , are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them . 3 . The Member States shall charge imports of the said goods against their shares as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1981 . Article 5 The Member States shall return to the reserve, not later than 1 October 1981 , such unused portion of their initial share which , on 15 September 1981 , is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that it may not be used . The Member States shall , not later than 1 October 1981 , notify the Commission of the total quantities Article 8 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against their shares . No L 370/ 8 Official Journal of the European Communities 31 . 12 . 80 Article 10Article 9 The Member States and the Commission shall cooperate closely in order to ensure compliance with this Regulation . This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in/ all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER